Citation Nr: 0710305	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
(cardiomyopathy) claimed as secondary to service-connected 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1954 to April 1957 and from October 1958 to March 1976.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 20 percent rating for 
hypertension and denied service connection for cardiomyopathy 
(secondary to hypertension) and renal disease.  In May 2005 a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  A transcript of that hearing is of record.  During 
the hearing the veteran stated that he had not been diagnosed 
with renal disease, and that he did not disagree with the 
denial of service connection for renal disease.  
Consequently, that issue is not before the Board.  In 
December 2006, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  It is not shown that the veteran's cardiomyopathy was 
caused or aggravated by his service-connected hypertension.

2.  The veteran's hypertension is not shown to be manifested 
by diastolic pressure predominately 120 or more.


CONCLUSIONS OF LAW

1.  Secondary service connection is not warranted for the 
veteran's cardiomyopathy.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.310 (2006).
2.  A rating in excess of 20 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in February and May 2004 the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  
Although full VCAA notice was not provided to the appellant 
prior to the initial adjudication in these matters, he has 
had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  
The claims were reajudicated after all notice was given.  See 
May 2005 supplemental statement of the case.  He is not 
prejudiced by any notice deficiency, including in timing, 
earlier in the process.

While the veteran did not receive notice regarding the rating 
of cardiomyopathy or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection, and does not 
address any effective date matters.  Hence, the veteran is 
not prejudiced by non-receipt of such notice.

The veteran's service medical records are associated with the 
claims file, as are pertinent private and VA treatment 
records.  The RO arranged for an examination in March 2004.  
In December 2006 the Board sought a VHA medical advisory 
opinion.  The veteran was notified of the opinion and was 
given the opportunity to respond; he has not responded in the 
allotted time.  He has not identified any pertinent evidence 
that remains outstanding.  VA has met its assistance 
obligations.  Accordingly, the Board will address the merits 
of this claim.

II.  Factual Background

The veteran's service medical records are silent for 
complaints, symptoms, or diagnosis of cardiomyopathy.  A July 
1977 rating decision granted service connection for 
hypertension, rated 20 percent.  The 20 percent rating has 
been in effect for more than 20 years, and is protected.  
38 C.F.R. § 3.951(b).

Postservice notes in May 2003 show the veteran has severe 
cardiomyopathy.

In December 2003, the veteran sought an increased rating for 
his service connected hypertensive vascular disease.  
Attached with the claim were William Beaumont Army Medical 
Center (WBAMC) cardiovascular treatment records from June to 
December 2003.  A June 2003 2-dimensional echocardiogram 
showed severe LV systolic dysfunction with echo bright 
myocardium consistent with infiltrative cardiomyopathy.  It 
was noted that essential hypertension was well controlled.  A 
December 2003 record reveals a blood pressure reading of 
104/75.

A February 2004 operative report notes implacement of a 
single-chamber implantable cardioverter-defibrillator.  
Postoperative notes from March to May 2004 show treatment and 
monitoring for a heart condition.  Blood pressures noted 
included 110/70 in March 2004 and 110/80 in May 2004.

On March 2004 VA examination, the veteran reported his 
hypertension was well controlled with the medication he was 
taking.  He stated that most of his current symptoms were 
related to his heart condition 9cardiomyopathy), which he 
stated was brought on by his service-connected hypertension.  
He described the symptoms of, and the treatment he was 
receiving for, his cardiomyopathy.  Physical examination 
revealed blood pressure was 110/74, sitting; 120/62, 
standing; and 102/65, lying down.  The veteran was alert, 
talkative and in no apparent distress.  The examiner reviewed 
his VA and WBAMC records and concluded that the veteran was 
found to have essential hypertension and infiltrative 
cardiomyopathy secondary to amyloidosis (not to 
hypertension); a heart condition secondary to hypertension 
was not found.  He opined that hypertension was not causing 
the veteran's heart symptoms.

A March 2005 VA echocardiogram found restrictive 
cardiomyopathy with moderately severe left ventricular 
dysfunction and mild to moderate right ventricular 
dysfunction, severe tricuspid regurgitation, very mild aortic 
and mitral regurgitation and very small pericardial effusion 
with moderate pulmonary hypertension.

An April 2005 VA cardiology note records a blood pressure of 
101/68.  Also noted was a diagnosis of restrictive 
cardiomyopathy with decreased left ventricular function 
secondary to amyloid heart disease.

At the May 2005 DRO hearing, the veteran stated that his 
blood pressure was normal now because it was controlled with 
medications.  He stated that he did not have an opinion from 
a medical professional relating his cardiomyopathy to his 
service-connected hypertension.

Because no medical professional had been asked to opine 
whether the veteran's hypertension aggravated his 
cardiomyopathy, the Board referred the case for a VHA medical 
advisory opinion in this matter.  In January 2007, a VA 
cardiologist reviewed the veteran's claims folder, and in 
response to the question whether hypertension caused a 
permanent increase in the severity of amyloid cardiomyopathy 
stated:

"The amyloidosis is totally unrelated to hypertension.  
Amyloidosis is a disease of an abnormal protein (amyloid) 
that infiltrates various tissues of the body including the 
heart.  In this instance reference is made to familial form:  
that is a genetic abnormality.  There is no effective 
treatment for this type of amyloidosis.  In my opinion, the 
veteran's hypertension has not caused a permanent increase in 
the severity of his amyloid cardiomyopathy."

III.  Legal Criteria and Analysis

Secondary service connection

The veteran's cardiomyopathy was not manifested in service or 
for many years thereafter, and it is not alleged that the 
cardiomyopathy was incurred or aggravated while he was on 
active duty.  The theory of entitlement proposed by the 
veteran regarding this claim is one of secondary service 
connection, i.e., that the veteran's cardiomyopathy was 
caused or aggravated by his service connected hypertension.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as cardiomyopathy is diagnosed.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as the veteran's hypertension is service-
connected.  And, (3) competent evidence of a nexus between 
the service-connected disability and the disability for which 
secondary service connection is claimed.   The competent 
(medical) evidence of record addressing this matter, the 
March 2004 VA examination report and most the January 2007 
VHA medical advisory opinion, all indicates that the 
veteran's cardiomyopathy was not caused or aggravated by his 
service-connected hypertension; there is no competent 
(medical) evidence to the contrary.  

The veteran's own assertions to the effect that his 
cardiomyopathy is related to his service connected 
hypertension are not competent evidence.  As a layperson, he 
is not competent to offer an opinion regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-45 
(1992).  The preponderance of the evidence is against a 
finding that the veteran's heart condition was caused or 
aggravated by his service connected hypertension.  Secondary 
service connection for the cardiomyopathy is not warranted.

Increased Rating for Hypertension

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).
The rating schedule provides that for hypertensive vascular 
disease, a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more.  A 40 percent rating 
is warranted when diastolic pressure is predominantly 120 or 
more.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  A 10 percent rating 
is warranted when diastolic pressure is predominantly 160 or 
more.  The minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control is 10 percent.  38 C.F.R. 
§ 4.104, Code 7101.

On review of the entire record, the Board finds that a rating 
in excess of the "protected" 20 percent is not warranted.  
It is not shown that diastolic pressures are predominately 
120 or more.  Clinical records do not show blood pressures 
elevated to such degree.  While the veteran takes 
prescription medication to control his hypertension, he does 
not have a history of diastolic pressures predominately 120 
or more, nor has he so stated.  Consequently, the criteria 
for a rating in excess of 20 percent for hypertension are not 
met, and this claim also must be denied.


ORDER

Secondary service connection for cardiomyopathy is denied.

A rating in excess of 20 percent for hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


